UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X            5/28/2021
                                                                       :
TRUSTEES FOR THE MASON TENDERS DISTRICT :
COUNCIL WELFARE FUND, PENSION FUND,                                    :
ANNUITY FUND and TRAINING PROGRAM FUND, :
and ANN GUTSIN, in her fiduciary capacity as Director, :                   21-cv-831 (LJL)
ROBERT BONANZA, as Business Manager of the                             :
MASON TENDERS DISTRICT COUNCIL OF                                      :      ORDER
GREATER NEW YORK,                                                      :
                                                                       :
                                    Petitioners,                       :
                                                                       :
                  -v-                                                  :
                                                                       :
FRASER CONSTRUCTION, INC.,                                             :
                                                                       :
                                    Respondent.                        :
                                                                       :
---------------------------------------------------------------------- X
LEWIS J. LIMAN, United States District Judge:

        Petitioners, Trustees for the Mason Tenders District Council Welfare Funds, Pension

Fund, Annuity Fund and Training Program Fund (the “Funds”), and the Mason Tenders District

Council of Greater New York (the “Union” or “MTDC”) move the Court pursuant to Section

301(c) of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185 to confirm and

enforce an arbitration awarded entered against Respondent Fraser Construction, Inc. (“Fraser

Construction”). Dkt. No. 1.

                                               BACKGROUND

        Fraser Construction was party to the Local 66 Trade Agreement (the “Local 66

Agreement”), which bound it to the Mason Tenders District Council of Greater New York

Master Independent Collective Bargaining Agreement (the “CBA”) for all work performed in

New York City. Dkt. No. 1 ¶ 6. The CBA requires participating employers to pay contributions

to the Funds for all employees covered by the CBA. Id. ¶ 7.
       A dispute arose concerning Fraser Construction’s failure to meet its obligations to make

contributions to the Funds as required under the CBA. Id. ¶ 14. On or around July 1, 2019, the

Funds referred the dispute to Arbitrator Joseph Harris for arbitration. Id. ¶ 14. A hearing was

held on January 7, 2020. Id. ¶ 16. No one appeared on behalf of Fraser Construction. Id. The

Funds argued that Fraser Construction should pay $7,788.76 in unpaid fringe benefits, $829.44

in unpaid dues and PAC contributions, $1,729.05 in audit costs, and $1,616.20 in current

interest. Id. The Funds requested that Respondent further be ordered to pay ERISA liquidated

damages, attorney fees, and arbitration costs. Id.

       On February 7, 2020, the Arbitrator issued an award ordering Fraser Construction to pay

the Funds the amounts requested in fringe benefits, unpaid dues and PAC contributions, audit

costs, and current interest. Dkt. No. 1, Ex. A. The Arbitrator additionally ordered Fraser

Construction to pay $3,232.40 in ERISA liquidated damages, $500.00 in attorneys’ fees, and

$1,100.00 in arbitration costs. Dkt. No. 1 ¶ 17. The total amount of the Award was thus

$16,795.85.

       Since the issuance of the Award, no payments have been made. Id. ¶ 18. On January 29,

2021, Petitioners filed their Petition in this case, seeking an order confirming and enforcing the

Award in its entirety and directing entry of judgment against Fraser Construction, in the amount

of $16,795.85 with statutory interest plus any legal costs incurred in confirming and enforcing

the Award. Id. ¶ 19. Respondent was ordered to file its opposition to confirmation of the

arbitration award by March 24, 2021, Dkt. No. 7, but it did not do so.

                                          DISCUSSION

       The Second Circuit has instructed that when a party has submitted an uncontested

petition to confirm an arbitral award, the court should treat the petition and accompanying




                                                 2
materials “as akin to a motion for summary judgment based on the movant’s submissions.” D.H.

Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). The court must “examin[e] the

moving party’s submission to determine if it has met its burden of demonstrating that no material

issue of fact remains for trial.” Id. at 110 (quoting Vt. Teddy Bear Co. v. 1-800 Beargram Co.,

373 F.3d 241, 244 (2d Cir. 2004) (internal quotation marks omitted)). “If the evidence submitted

in support of the summary judgment motion does not meet the movant’s burden of production,

then summary judgment must be denied even if no opposing evidentiary material is presented.”

Id. The burden on the petitioner to confirm an arbitral award is not onerous. “The arbitrator’s

rationale for an award need not be explained, and the award should be confirmed ‘if a ground for

the arbitrator’s decision can be inferred from the facts of the case.’” Id. (quoting Barbier v.

Shearson Lehman Hutton, Inc., 948 F.2d 117, 121 (2d Cir. 1991)).

       Based on a review of the materials submitted by Petitioners and the applicable law, the

Court concludes that “there is no genuine dispute as to any material fact” and that Petitioners are

entitled to confirmation of the award. Fed. R. Civ. P. 56(a). In addition, the Court finds that

Petitioners are entitled to attorneys’ fees and costs incurred in connection with the Petition and

Amended Petition. See Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund v. W.W.

Timbers, Inc., 2020 WL 1922374, at *4 (S.D.N.Y. Apr. 21, 2020) (“Courts ‘have routinely

awarded attorneys fees in cases where a party merely refuses to abide by an arbitrator’s award

without challenging or seeking to vacate it through a motion to the court.’”) (quoting Trs. Of

N.Y.C. Dist. Council of Carpenters Pension Fund v. Alliance Workroom Corp., 2013 WL

6498165, at *6 (S.D.N.Y. Dec. 11, 2013)).

                                         CONCLUSION

       For the reasons stated above, the Petition is GRANTED. The Award is confirmed, and




                                                 3
the Clerk of Court is directed to enter judgment in favor of Petitioners and against Respondents

in the amount of $16,795.85, with statutory interest to accrue from the date of the entry of

judgment, plus attorneys’ fees and costs incurred in connection with the Petition as well as any

costs incurred in enforcing the judgment entered by the Court.

       The Clerk of Court is respectfully directed to close the case.


       SO ORDERED.


Dated: May 28, 2021                                  __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




                                                 4
